 

Exhibit 10.15

 

Nephros, Inc.

Director Compensation

 

Members of the Board of Directors (the “Board”) of Nephros, Inc. (the “Company”)
receive a $20,000 annual retainer, $1,500 per meeting for each quarterly Board
meeting attended and reimbursement for expenses incurred in connection with
serving on the Board. The Chairman of the Audit Committee is paid a $10,000
annual retainer and $1,000 per meeting for meetings of the Audit Committee, with
a maximum of eight meetings per year.

 

The Company grants each non-employee director who first joins the Board,
immediately upon such director joining the Board, the number of options equal to
the product of 0.0011 multiplied by the total number of outstanding shares of
common stock of the Company on a fully-diluted basis. The exercise price per
share will be equal to the fair market value price per share of the common stock
of the Company on the date of grant. The Company will also grant annually to
each non-employee director the number of options equal to the product of 0.0006
multiplied by the total number of outstanding shares of common stock of the
Company on a fully-diluted basis. The exercise price per share will be equal to
the fair market value price per share of the common stock of the Company on the
date of grant. These non-employee director options vest in three equal
installments on each of the date of grant and the first and second anniversaries
thereof.

 

Executive officers of the Company do not receive additional compensation for
service on the Board if any of them so serve.

 

 

 

